Citation Nr: 0534159	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-16 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1988.  He died in April 2003, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the claim.  The 
appellant provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2005, a transcript 
of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran died in April 2003.  His death certificate 
lists his immediate cause of death as metastatic carcinoma of 
the lungs - small cell, due to (or as a consequence of) 
chronic obstructive pulmonary disease (COPD), due to (or as a 
consequence of) history of cigarette smoking.

3.  The veteran's service medical records reflect that he was 
treated for COPD while on active duty.



CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1103, 1310, 1312, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.300(b), 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  For the reasons stated below, the 
Board finds that the appellant is entitled to the benefit 
sought on appeal.  Accordingly, no further discussion 
regarding VA's duties to assist and notify are warranted 
based on the facts of this case.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  In claims for service connection for the cause of a 
veteran's death, the current disability is considered the 
disability which is shown as the cause of the veteran's 
death.  Cf. Carbino v. Gober, 10 Vet. App. 507 (1997); Ruiz 
v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Gober, No. 
96-7055 (Fed. Cir. Aug. 7, 1997), aff'g 9 Vet. App. 40 
(1996).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

In the instant case, the veteran died in April 2003.  His 
death certificate lists his immediate cause of death as 
metastatic carcinoma of the lungs - small cell, due to (or as 
a consequence of) chronic COPD, due to (or as a consequence 
of) history of cigarette smoking.

During his lifetime, the veteran was service-connected for 
residuals of tuberculosis, residuals of a fractured right 
ankle, mild low back strain with degenerative disc disease, 
residuals of a fractured left clavicle, patellofemoral 
syndrome of the left knee, status postoperative tendolysis of 
the right index finger, patellofemoral syndrome of the right 
knee, bilateral hearing loss, and residuals of fractured ribs 
of the left rib cage.

The appellant has contended that the veteran's death from 
lung cancer was causally related to in-service asbestos 
exposure while aboard ship.  She has also contended that his 
death was causally related to Agent Orange exposure based 
upon the veteran's account of having had missions during his 
active service which required him to be physically present on 
land and within the borders of the Republic of Vietnam during 
his active service.  However, as explained below, the Board 
finds that service connection for the cause of the veteran's 
death is warranted on a basis other than those advanced by 
the appellant.

As detailed above, the veteran's death certificate reflects 
that one of the underlying causes of the immediate or 
principal cause of the veteran's death from lung cancer was 
COPD.  While the veteran was not service connected for this 
disability at the time of his death, service medical records 
dated in December 1986 reflect that pulmonary function tests 
resulted in an assessment of COPD, among other things.  
Therefore, an underlying cause of the immediate or principal 
cause of the veteran's death from lung cancer was a disease 
which is shown by the evidence to have had its onset in 
service.  Thus, because the death certificate demonstrates a 
causal relationship between the immediate cause of death and 
a disease which began in service, the Board concludes that 
the veteran's lung cancer was secondary to, i.e., proximately 
due to or the result of, the service-connected condition of 
COPD.  38 C.F.R. § 3.310(a).  Therefore, service connection 
for the cause of the veteran's death must be granted.  

In so concluding, the Board notes that, because COPD caused 
the principal cause of the veteran's death from lung cancer, 
COPD is not a contributory cause of the veteran's death under 
VA regulations which define contributory cause of death as 
"inherently one not related to the principal cause."  
38 C.F.R. § 3.312(c).  Instead, COPD is related to the 
principal cause of death from lung cancer, as is shown by the 
death certificate.  In this case, the place on the death 
certificate for contributory causes of death (i.e., "Other 
significant conditions contributing to death, but not 
resulting in the underlying cause") was left blank.   

In addition, the Board notes that it does not matter that 
service connection for COPD was not established during the 
veteran's lifetime or even that the veteran, during his 
lifetime, never made a claim for service connection for COPD 
because, in claims for service connection for cause of death, 
unlike claims for accrued benefits and certain other types of 
death benefits which are an exception to the general rule,  
"issues involved in a survivor's claim for death benefits 
will be decided without regard to any prior disposition of 
those issues during the veteran's lifetime."  38 C.F.R. 
§ 20.1106 (2005); cf. Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996) (noting that an accrued benefits claim is 
derivative of the veteran's claim).  Accordingly, the Board 
has decided that, because COPD was diagnosed in service and 
because it was an underlying cause of the immediate cause of 
death from lung cancer, it was one of three principal causes 
of death noted on the death certificate, i.e., metastatic 
carcinoma of the lung-small cell, COPD, and a history of 
cigarette smoking.  38 C.F.R. § 3.312(b) (defining principal 
cause of death as a disability which, "singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto").

The Board acknowledges that the death certificate reflects 
that the veteran's COPD was due to cigarette smoking, and 
this is also suggested by the December 1986 service medical 
records.  Further, the post-service medical records reflect 
treatment for tobacco use.  For claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  38 C.F.R. § 3.300(a).  However, an 
exception to this prohibition exists when the disability in 
question became manifest during service, which does appear to 
be the case regarding the veteran's COPD.  See 38 C.F.R. § 
3.300 (b); see also 38 U.S.C.A. § 1103(a).
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.  Resolving all benefit of the doubt in favor of the 
appellant, the Board finds that she is entitled to service 
connection for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


